Citation Nr: 1735214	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) for the period prior to July 12, 2016 and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from September 1967 to September 1969, to include service in Vietnam.  The Veteran's military decorations include the Vietnam Service Medal and the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey (Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied the Veteran's claim for an increased rating for service-connected PTSD.  The Veteran disagreed with that decision and perfected this appeal.

This issue was previously before the Board in December 2016.  At that time, the Board granted the Veteran's claim for an increased rating in part, assigning a uniform 50 percent rating for the entire appeal period.  The Board also remanded the claim for further adjudication.  Upon further development, the AOJ increased the Veteran's PTSD disability rating to 70 percent disabling, effective July 12, 2016.  The appeal has been returned to the Board for appellate adjudication.  As this increase does not constitute a full grant of the benefits sought, the issue of entitlement to a higher rating for PTSD for the period since July 12, 2016 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in July 2016.  A transcript of the hearing is in the claims folder.



FINDINGS OF FACT

1. For the period prior to June 14, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2. For the period beginning June 14, 2016, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met effective June 14, 2016, but the criteria for a rating greater than 50 percent for the period prior to June 14, 2016 and greater than 70 percent since June 14, 2016 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of the last VA examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Board also finds substantial compliance with its prior remand directives as the AOJ obtained recent treatment records and obtained VA examination which addressed all necessary criteria. See Stegall v. West, 11 Vet. App. 268 (1998).  

Applicable Law and Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's PTSD is currently rated under Diagnostic Code 9411.  All psychiatric disorders are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Further, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was certified to the Board on August 28, 2014.  Thus, the claim was pending before the AOJ and DSM-V technically applies.  Although the recently adopted DSM-5 no longer utilizes this scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review.  Throughout his appeal period, the Veteran's GAF scores have ranged from 50 to 62.

According to the DSM-IV, GAF scores of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).  GAF scores between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Turning to the case at hand, early during the appeal period, the Veteran reported periodic anxiety episodes and irritability, triggered by stress.  He also indicated intrusive thoughts and mood swings; some days he felt sad and dysphoric.  He also reported poor sleep at times, decreased motivation, aggressiveness, and fleeting, passive suicidal ideations with no intent.  During this time, the clinician assigned a GAF of 62.  See VA Treatment Records dated June 13, 2011, June 27, 2011, July 18, 2011, August 1, 2011, and September 26, 2011.

In a July 2012 statement, the Veteran's wife stated that the Veteran often had night sweats, insomnia, and mood swings.  

Subsequently, the Veteran endorsed similar symptoms.  He indicated that his PTSD symptoms "come and go," as they were triggered by stressful situations.  However, overall, the Veteran's sleep improved and he reported decreased frequency in his anxiety attacks.  There were occasional memories and intrusive thoughts related to Vietnam.  However, the Veteran did not exhibit extreme anxiety, despondency or hopelessness, nor was there evidence of manic or psychotic symptoms or suicidal or homicidal thoughts, plans, or intent.  His GAF score during this period ranged from 50 to 55.  See VA Treatment Records dated November 14, 2013, January 14, 2014, March 11, 2014, and May 6, 2014.

The Veteran underwent additional VA examination on August 14, 2014.  At this time, the examiner noted that "since previous exam, "[V]eteran's social functioning does not appear to have changed substantially."  The Veteran reported continued friction with his spouse, but he managed to avoid confrontation and overall felt he got along fairly well with his spouse and five children.  He had supportive relationships with his brother and a friend, but otherwise had limited social contacts.  He had retired from his vocation as a radiology technician.  His symptomatology included intrusion, negative alterations of cognitions and mood, hyperarousal and clinically significant distress and functional impairment of "mild to moderate intensity."  His mental status examination was significant for slight anxiousness, restricted affect, occasional flashbacks, passive suicidal ideations and difficulty with short-term recall.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

In June 2015, the Veteran's mood was described as mildly depressed and manageable.  He was described as alert and oriented on all spheres.  His insight, impulse control, and judgment were good.  No suicidal or homicidal ideations were noted.  Speech was spontaneous and form thought was sequential.

In December 2015, the Veteran noted that he recently retired from his full time employment and found a similar part-time position.  His mood was euthymic and he was alert and oriented on all spheres.  No suicidal or homicidal ideations were noted.

A February 2016 treatment record found the Veteran to be alert and oriented x 3 with an euthymic mood.  His insight, impulse control, and judgment were good.  No suicidal or homicidal ideations were noted.  Speech was spontaneous and form thought was sequential.  There were similar findings in March, April 2016 and June 2016.  

On June 14, 2016, the Veteran reported having difficulty falling asleep.  He stated that his mood was "up and down," as there were some days when he felt more depressed than others.  He described feeling anxious, restless, and being "on the edge" with the feeling of impending doom.  His anxiety could be triggered by arguments with family members, news events, etc.  He also endorsed occasional memories and intrusive thoughts about Vietnam, along with a few nightmares.  There was no evidence of extreme anxiety, despondency or hopelessness.  The Veteran denied active suicidal or homicidal thoughts.  His mental status examination was significant for constricted affect and up and down mood.  There were no deficits of appearance, behavior, speech, thought process, memory, impulse control, orientation or thought content.

On July 12, 2016, the Veteran testified at a Board hearing, reporting periodic mood swings; he stated he had some good days, and some days when he was depressed.  He also testified to having suicidal thoughts and thoughts of hurting people.  He stated that he had frequent panic attacks, along with nightmares, nervousness, and paranoia.  He generally reported an increased severity of his PTSD since his last examination in 2014.

In October 2016, the Veteran reported that he was doing well until three weeks before, when he experienced a family tragedy.  Since then, he felt more depressed and sad.  He also endorsed poor concentration, low appetite and no motivation.  While anger and difficulty sleeping were present, there was no evidence of extreme anxiety, despondency, or hopelessness, nor was mania or psychosis present.  The Veteran had no suicidal or homicidal ideations. 

In December 2016, the Veteran reported feeling fair.  He stated things were getting better.  He reported some anxiety and sleep difficulty, along with distractions.  There was no evidence of extreme anxiety, despondency or hopeless, nor was mania, psychosis or suicidal or homicidal ideations.  

In February 2017, the Veteran reported feeling better, with an improved mood.  He stated that he was able to concentrate better, but did have periods of sadness and anxiety.  

The Veteran was afforded a VA examination in February 2017.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, weekly (or less) panic attacks, chronic sleep impairment, mild memory loss, flattened effect, disturbances of motivation and mood, difficulty with relationships and stressful circumstances, and impaired impulse control.  The Veteran reported that he got along well with his mother and had a good relationship with his children, grandchildren, and siblings.  He described his relationship with his wife as "so-so," stating that they clashed every once in a while.  He stated that he recently lost two close friends, but maintained contact with one close friend.  His hobbies included staying busy at church, going to the casino, shopping, and gardening.  He reported that he worked part-time as a radiologist, a career had maintained for the past 40 years.  He preferred to work in the evening to avoid crowds.  He stated that he preferred to stay to himself a lot, particularly when his mood became negative.  He did state that he had become verbally aggressive at certain points, and at times, did punch things in anger.

Upon mental status examination, the Veteran endorsed no auditory or visual hallucinations, but believed that someone was talking directly to him when he listened to the radio.  Although he described his mood as "pretty good," the clinician noted that the Veteran appeared mildly depressed and tense.  The Veteran had passive suicidal ideation, along with sleep disturbance.  He also had short term memory impairment, but demonstrated adequate judgment and insight.  Ultimately, the clinician found that the Veteran's PTSD manifested occupational and social impairment with reduced reliability and productivity.

For the period prior to June 14, 2016, the Board finds that the Veteran's PTSD disability more nearly approximates a 50 percent disability rating and no higher.  The Board finds that medical and lay evidence demonstrates that during this time, the Veteran had nightmares, flashbacks, sleep disturbances, and depressed mood, all of which consistently affected his occupational and social functioning throughout this period.  He reported some passive suicidal thoughts.  His spouse described night sweats, insomnia, and mood swings.  

However, the Board finds that the frequency and severity of the PTSD symptoms over this period are best contemplated by the 50 percent disability rating.  In this respect, the Veteran maintained good relationships with his family and obtained part-time employment after his retirement.  Although there was report of passive suicidal ideations, the frequency, severity and duration of this symptom is not shown or reported to have resulted in in any significant deficiencies of family relations, judgment, or thinking.  Overall, the Veteran described the persistence of his PTSD symptomatology as coming and going.  The GAF scores assigned during this period, ranging from 50 to 62, are indicative of moderate to serious symptoms at different periods of time, which the Board finds to be most consistent with the frequency, severity, and duration described under the 50 percent rating criteria.  

Additionally, the August 2014 VA examiner, when considering the frequency, severity and duration discussed above, found that the Veteran's overall PTSD disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  Thus, competent medical opinion concerning the occupational and social effects due to the frequency, severity and duration of PTSD symptoms is more consistent with a finding of PTSD being manifested by occupational and social impairment with reduced reliability and productivity.

Similarly, for the period beginning on June 14, 2016, the Board finds that the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  The February 2017 VA examination report was significant for a finding of PTSD being manifest by occupational and social impairment with reduced reliability due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks which occurred weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, and impaired impulse control.  The AOJ assigned an effective date to July 12, 2016 - which is the date of the Veteran's testimony before the undersigned.

Having reviewed the record, and resolving reasonable doubt in favor of the Veteran, the Board finds that this increased severity of PTSD was established on June, 14, 2016 - the date of a VA clinic visitation wherein the Veteran appeared to report an increased severity of PTSD symptoms including feeling anxious, restless, and being "on the edge" with the feeling of impending doom with his anxiety triggered by arguments with family members.  

The Board, however, cannot factually ascertain that the Veteran's PTSD met or more nearly approximated the criteria for a 70 percent rating prior to June 14, 2016.  The Veteran has generally alleged a worsening of PTSD symptoms since the August 2014 VA examination, but has not provided a more specific account of when that worsening occurred.  The impairment of affect at the 2017 examination was not shown on mental status examinations in the clinic setting until June 14, 2016.  The Veteran also did not describe unprovoked irritability with periods of violence prior to June 14, 2016.  The Veteran also evidenced short-term memory impairment, which was not shown in the August 2014 VA examination or in the clinic setting prior to June 14, 2016.

The Board also finds that the Veteran is not entitled to a rating greater than 70 percent for PTSD for any period of time during the appeal period.  The Veteran on this record does not have delusions or hallucinations; he has not demonstrated grossly inappropriate behavior.  Although the evidence demonstrates some problems with anger and impulse control (sometimes the Veteran punches things when angry), such actions do no amount to total occupational and social impairment.  He reported that while he did, at times, become verbally aggressive, he often chose to isolate himself when he felt upset.  He did not appear to be a danger to himself or others, and there is no evidence that he had an inability to perform any activities of daily living.  He has not shown that he was ever disoriented to time or place and had no memory loss so severe as to not recall the names of relatives or his own name.  The Veteran maintains part-time employment, and has some social relations.  Thus, the lay and medical evidence shows some residual occupational and social functioning.  Thus, the Veteran has not demonstrated symptoms that have caused total occupational and social impairment in most of the referenced areas for the 100 percent disability rating.  See Vazquez-Claudio, 713 F.3d at 116-17.

In sum, the frequency, severity, and duration of the Veteran's PTSD more nearly approximates a 50 percent disability rating for the period prior to June 14, 2016 and 70 percent thereafter.  An increased rating for either period is not warranted.

ORDER

A 70 percent rating for PTSD effective June 14, 2016 is granted, but a rating in excess of 50 percent for the period prior to June 14, 2016 and a rating greater than 70 percent since June 14, 2016 is denied.
.




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


